                   UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


CLEMIT HAYMORE D/B/A
CT TRUCKING                                                 PLAINTIFF

VS.                          CIVIL ACTION NO. 3:19-cv-365-TSL-RHW

SHELTER GENERAL INSURANCE
COMPANY AND SHELTER MUTUAL
INSURANCE COMPANY                                          DEFENDANTS

                   MEMORANDUM OPINION AND ORDER

      This cause is before the court on the motions of defendants

Shelter General Insurance Company (Shelter General) and Shelter

Mutual Insurance Company (collectively Shelter) to exclude the

testimony of plaintiff’s expert, Olie R. Jolstad, pursuant to

Rule 702 of the Federal Rules of Civil Procedure and Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct.

2786, 125 L. Ed. 2d 469 (1993).       Defendants have also moved to

strike a supplemental report filed with plaintiff’s response to

defendants’ motion to strike.   Plaintiff Clemit Haymore d/b/a CT

Trucking has responded in opposition to these motions.      The

court, having considered the expert report in light of the

memoranda of authorities submitted by parties, concludes that

the motion to exclude Jolstad’s original expert report should be




                                  1
granted in part and denied in part as set forth below.     The

motion to strike the supplemental report will be denied.1

     In June 2017, following the alleged theft of a certain 1993

Peterbilt tractor-truck and 1980 Timpte hopper bottom trailer,

plaintiff made a claim for payment under his Shelter General

policies which provided coverage for the truck and trailer,

including coverage against loss by theft.   Following an

investigation, Shelter General denied plaintiff’s claim for the

ostensible reason that he had breached his duty to cooperate in

its investigation by failing to produce documents which Shelter

General had requested and which it contended were material to

its investigation.   Plaintiff brought the present action seeking

actual and punitive damages based on allegations that Shelter

General failed to adequately investigate his claim and denied

his claim wrongfully and in bad faith.   In response, Shelter

General maintains that the claim was properly denied, and that

it did not act in bad faith, both because of plaintiff’s failure

to cooperate and because he had no insurable interest in the



1
     Defendants object to the supplemental report on the basis
that it is untimely. However, the supplemental report, which
was submitted with plaintiff’s response to the motion to strike,
adds no new opinions but rather identifies discovery materials
reviewed by Jolstad which confirmed the opinions contained in
his original expert report. Given the nature of the report, the
court does not consider that it is untimely, nor does the court
consider that defendants would be unfairly prejudiced if it is
not stricken.
                                 2
truck or trailer when the policy was issued or when they were

allegedly stolen.

     In support of his claims for coverage and for bad faith

denial, plaintiff designated Olie R. Jolstad as an expert

witness to testify in regard to insurance claims adjusting,

handling and practices.    Jolstad provided an expert report

setting forth his opinions relating to plaintiff’s claims

herein.   Shelter seeks exclusion of Jolstad’s testimony,

contending that it does not meet the standards for admissibility

established by Rule 702 and Daubert.

     Standards for Admissibility of Expert Testimony

     Federal Rule of Evidence 702 provides:     “If scientific,

technical, or other specialized knowledge will assist the trier

of fact to understand the evidence or to determine a fact in

issue, a witness qualified as an expert by knowledge, skill,

experience, training, or education, may testify thereto in the

form of an opinion or otherwise.”     In Daubert, the Supreme Court

instructed district courts to act as gatekeepers, to ensure that

only reliable and relevant expert testimony from qualified

expert witnesses be presented to the jury.    Daubert, 509 U.S. at

590–93, 113 S. Ct. 2786.   To be reliable, expert testimony must

“be grounded in the methods and procedures of science and ... be

more than unsupported speculation or subjective belief.”

Johnson v. Arkema, Inc., 685 F.3d 452, 459 (5th Cir. 2012)

                                  3
(internal citation omitted).   To be relevant, the expert’s

“reasoning or methodology [must] be properly applied to the

facts in issue.”   Id. (internal citation omitted).

     In evaluating an expert’s proposed testimony for

admissibility, “the court’s main focus should be on determining

whether the expert’s opinion will assist the trier of fact.”

Puga v. RCX Sols., Inc., 922 F.3d 285, 293 (5th Cir. 2019)

(citation omitted).    See Bocanegra v. Vicmar Servs., Inc., 320

F.3d 581, 584 (5th Cir. 2003) (citing Daubert, 509 U.S. at 591–

92, 113 S. Ct. 2786, 125 L. Ed. 2d 469) (“[E]xpert testimony

must be relevant, not simply in the sense that all testimony

must be relevant, Fed. R. Evid. 402, but also in the sense that

the expert's proposed opinion would assist the trier of fact to

understand or determine a fact in issue.”).   “Assisting the

trier of fact means ‘the trial judge ought to insist that a

proffered expert bring to the jury more than the lawyers can

offer in argument.’”   Puga, 922 F.3d at 293-94 (quoting Salas v.

Carpenter, 980 F.2d 299, 305 (5th Cir. 1992)).   Ultimately,

“[t]here is no more certain test for determining when experts

may be used than the common sense inquiry whether the untrained

layman would be qualified to determine intelligently and to the

best degree the particular issue without enlightenment from

those having a specialized understanding of the subject involved

in the dispute.”   Vogler v. Blackmore, 352 F.3d 150, 156 n.5

                                  4
(5th Cir. 2003) (quoting Fed. R. Evid. 702 advisory committee’s

note).

     Jolstad’s Opinions

     In his report, Jolstad offers three general opinions which

he purports to support by additional findings.   These are

considered in turn.   First, Jolstad states:

     CT Trucking paid the premium charged by Shelter, and
     the policy Shelter sold to CT Trucking was in full
     force and effect at the time of the theft. The
     Peterbilt Tractor, and Timpte Hopper Bottom trailer
     being both listed in the Declarations Page, and are
     thus insured under the applicable Shelter policy.

He adds that based on “the clear and ambiguous meaning of the

policy wording … and based on insurance industry custom and

practice,” theft is a covered peril; and, he offers his

understanding of “the plain and ordinary meaning of the word

‘theft’”, as used in the policy.

     This proposed testimony will be excluded.    Expert testimony

as to these matters is hardly necessary, as there does not

appear to be any dispute that plaintiff paid the policy premium;

that the subject truck and trailer were listed in the

declarations page; that they were covered autos under the terms

of the policy; that the policy covers “theft”; and that when

property is stolen, a “theft” has occurred.    To the extent that

any of these are disputed issues of fact, the jury is capable of

assessing the evidence without expert input.   Moreover, contract


                                   5
interpretation is a question of law for the court; and while

“[e]xperts have been permitted to testify about the proper

interpretation of contract terms . . . when the meaning depends

on trade practice . . . such expert testimony is admissible only

if the contract language is ambiguous or involves a specialized

term of art, science or trade.”       Suzlon Wind Energy Corp. v.

Shippers Stevedoring Co., 662 F. Supp. 2d 623, 668 (S.D. Tex.

2009) (collecting cases).   Clearly, that is not the case here.

See Russ v. Safeco Ins. Co. of Am., No. 2:11CV195-KS-MTP, 2013

WL 1310501, at *19 (S.D. Miss. Mar. 26, 2013) (rejecting expert

testimony “interpret[ing] a straightforward Policy provision,

and offer[ing] a legal conclusion based on the Policy

provision.”).

     Jolstad next opines that

     Haymore has shown ownership of the Peterbilt Tractor
     and Timpte Trailer based on a preponderance of the
     evidence, and thus would be entitled to benefits due
     under applicable Shelter policy.

In support, Jolstad offers his view that while Haymore could

have done a better job of handling the paperwork relating to the

transfer of title, nevertheless, he did provide, and Shelter

General was in possession of “sufficient proof based on the

preponderance of evidence” that Haymore paid cash to one Wanda

Nelson for the vehicle.   Jolstad states:     “An offer and

acceptance, and a transfer of something of value definitely


                                  6
occurred with the sale and acquisition of the Peterbilt by

Haymore.    As an adjuster, I fail to see how an objective and

fair assessment can prove otherwise.”

     Jolstad’s proposed testimony on these matters will also be

excluded.

     Though Federal Rule of Evidence 704 “abolishes the per
     se rule against testimony regarding ultimate issues of
     fact,” neither it nor Rule 702 permit an expert to
     testify as to legal conclusions or to offer “evidence
     which wastes time,” such as “opinions which would
     merely tell the jury what result to reach.” FED. R.
     EVID. 704 advisory committee's note (stating “[u]nder
     Rules 701 and 702, opinions must be helpful to the
     trier of fact, and Rule 403 provides for exclusion of
     evidence which wastes time. These provisions afford
     ample assurances against the admission of opinions
     which would merely tell the jury what result to reach
     . . . They also stand ready to exclude opinions
     phrased in terms of inadequately explored legal
     criteria.”); Owen v. Kerr-McGee Corp., 698 F.2d 236,
     239-40 (5th Cir. 1983) (citing United States v. Grote,
     632 F.2d 387, 390 (5th Cir. 1980)).

Shoemake v. Rental Serv. Corp., No. 1:06CV426HSOJMR, 2008 WL

215818, at *3 (S.D. Miss. Jan. 22, 2008).   See also United

States v. Harvey, 405 F. Supp. 3d 667, 672 (S.D. Miss. 2019)

(quoting United States v. Haines, 803 F.3d 713, 733 (5th Cir.

2015)) (while “[e]xperts are entitled to opine on facts when

their expertise would assist the jury . . . they ‘may not form

conclusions for a jury that they are competent to reach on their

own.’”).

     Jolstad lastly offers the following opinion:



                                  7
     Shelter lacks a legitimate basis to deny Haymore’s
     claim. Shelter’s conduct demonstrates willful,
     malicious, gross and reckless disregard for Haymore’s
     entitlement to benefits due under the Shelter policy
     at issue.

Summarizing, Jolstad asserts, as the principal basis for this

opinion, that Haymore did not fail to cooperate in Shelter

General’s investigation, as he, inter alia,   explained his

purchase transactions to Shelter General, unorthodox as they may

have been; produced everything Shelter General requested that

was reasonably within his capability to produce; signed a

release giving Shelter General access to a broad range of

documents and information; agreed to an examination under oath

at Shelter’s request and cooperated with the examination.

Jolstad asserts that notwithstanding all this, Shelter General

pretextually made unreasonable demands on Haymore to produce a

“laundry list” of documents and information that did not exist

(and which it knew did not exist), and/or that were not relevant

to its investigation and/or that Shelter General, in accordance

with industry custom and practice, should have obtained itself

rather than placing the onus on Haymore to do so.   He concludes

that under the circumstances, Shelter General’s demand that

Haymore produce such documents and information

     was unreasonable and unnecessary, such that Shelter’s
     denial lacks an arguable or legitimate basis to deny
     coverage. The information Shelter demanded Haymore
     produce, being unreasonable, unnecessary, or provided
     and rejected by Shelter, demonstrates willful, and

                                8
     malicious conduct that was gross, and reckless, and
     disregarded Haymore’s rights, which is breach of
     insurance industry custom and practice.

     In the court’s opinion, given his expertise in the subject

area based on his decades of experience in claims adjustment and

his resulting knowledge and understanding of industry customs

and standards, Jolstad may properly offer opinions regarding the

alleged inappropriateness of Shelter’s actions in the

investigation/adjustment of plaintiff’s claims, which may

include his opinion as to the respective duties of the insurer

and insured in the context of claims adjustment.   While Shelter

objects that such proposed testimony is not reliable as Jolstad

has not identified the specific industry standards or customs on

which he purports to base his opinion, the Fifth Circuit has

held that “’[a]s a general rule, questions relating to the bases

and sources of an expert's opinion affect the weight to be

assigned that opinion rather than its admissibility and should

be left for the jury's consideration.’”    United States v. 14.38

Acres of Land, More or Less Sit. in Leflore County, Miss., 80

F.3d 1074, 1077 (5th Cir. 1996) (quoting Viterbo v. Dow Chemical

Co., 826 F.2d 420, 422 (5th Cir. 1987)).

     That said, while Jolstad may state his opinion as to the

extent of an insured’s duties, e.g., to provide documentation

requested by the insurer, he is not permitted to testify that

plaintiff did not fail to cooperate, as Shelter has claimed, for

                                9
such testimony would amount to his telling the jury what

conclusion to reach.

     Moreover, Jolstad will not be permitted to testify that

Shelter lacked a legitimate or arguable basis for denial of his

claim or acted in bad faith.   “The question of whether [an

insurer] had an arguable basis for denying the [insured's] claim

is an issue of law for the court.”   Broussard v. State Farm Fire

and Cas. Co., 523 F.3d 618, 628 (5th Cir. 2008).   Given this,

the Fifth Circuit has indicated that experts such as Jolstad may

not permissibly offer opinions that an insurer either had or

lacked a legitimate or arguable basis for denial of a

plaintiff’s claim.   In GuideOne Elite Ins. Co. v. Mount Carmel

Ministries, 676 F. App'x 269 (5th Cir. 2017), the court found

that an expert’s proposed testimony that the insurer had an

arguable basis for denial of coverage was rendered irrelevant by

the district court’s legal determination that the insurer had an

arguable basis for denial.   Id. at 281.   The court, however,

went on to state that the question whether the insurer had an

arguable basis for denial “was an issue of law for the court …

but experts may render opinions on only factual issues, not

legal issues ….   Thus, it was not an abuse of discretion for the

district court to exclude this testimony.”   Id. (citations

omitted).   See also Willis v. Allstate Ins. Co., No. 2:13-CV-60-

KS-MTP, 2014 WL 4804396, at *2 (S.D. Miss. Sept. 26, 2014)

                                10
(excluding proposed expert testimony that insurer had legitimate

or arguable reason to deny claim as this was impermissible legal

conclusion).   And for Jolstad to testify that Shelter General’s

actions were “willful, and malicious” and “gross, and reckless,

and disregarded Haymore’s rights” “would amount to simply

telling the jury that there was no bad faith, which is likewise

impermissible.”   See also Willis v. Allstate Ins. Co., No. 2:13-

CV-60-KS-MTP, 2014 WL 4804396, at *2 (S.D. Miss. Sept. 26,

2014).

     Conclusion

     Based on all of the foregoing, it is ordered that Shelter’s

motion to strike Jolstad’s testimony is granted in part and

denied in part.   It is further ordered that their motion to

strike his supplemental report is denied.

     SO ORDERED this 30th day or March, 2020.



                            /s/Tom S. Lee______________________
                            UNITED STATES DISTRICT JUDGE




                                11
